DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Brazil on 27 August 2020. It is noted, however, that applicant has not filed a certified copy of the BR102020017506-8 application as required by 37 CFR 1.55. An attempt was made to retrieve the priority document through the priority document exchange program, but the attempt failed on 27 January 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “E11” has been used to designate both mounting the strips and assembly of the rolls and donuts.  
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: AM.  
The drawings are further objected to because according to the specification [0018] line 16, the method step (6) of preparing a roll is required before method step (7) of forming a donut, which is not noted properly in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
[003] line 1-2: it is unclear what the term “dressage processes” means.
[018] lines 2-3: “approved and approved suppliers” should read “approved suppliers”  
Appropriate correction is required.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent).” Additionally, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. MPEP 608.01(m).
It is not specified in the claims which drawing figures are being referred to by the reference characters, Figure 1 or Figure 2.
The abbreviation “rpm” in claim 1,line 9 should be spelled out as “revolutions per minute” the first time it is used.
  Appropriate correction is required.
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to drawing character E11 twice, each with a different definition. Claim 1, line 12 refers to E11 as mounting strips and claim 1, line 16 refers to E11 as assembly of the rolls and donuts.  It is unclear which method step E11 is meant to represent in the drawing, mounting or rolling. For the purpose of examination, E11 will be interpreted as referring to the process of assembling the strips into roll or donut shapes.  
Claim 1 recites the limitation: “the green leather” in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear what this phrase refers to, since it lacks antecedent basis in the claims and there is no explanation in the specification. For the purpose of examination “the green leather” will be interpreted as the raw hide after it has been subjected to the sodium metabisulfite solution. 
Claim 1 recites the limitation: “the hairs” in line 8. There is insufficient antecedent basis for this limitation in the claim. It is unclear what this phrase refers to, since it lacks antecedent basis in the claims and there is no explanation in the specification. For the purpose of examination “the hairs” will be interpreted as the hairs remaining on the raw hide after the fleshing in the method steps.
Claim 1 recites the limitations: “the scrapes” in line 9 and “the scraping” in line 10. There is insufficient antecedent basis for these limitations in the claim. It is unclear what these phrase refers to, since they lack antecedent basis in the claims and there is no explanation in the specification. For the purpose of examination “the scrapes” and “the scraping” will be interpreted as the raw hide product resulting from the processing in the dividing machine.
Claim 1 recites the limitation: “it” in line 11. There is insufficient antecedent basis for this limitation in the claim. It is unclear what this phrase refers to, since it lacks antecedent basis in the claims and there is no explanation in the specification. For the purpose of examination “it” will be interpreted as the raw hide product resulting from the previous drying and stretching method steps.
Claim 1 recites the limitation: “the greenhouse” in lines 17 and 19. There is insufficient antecedent basis for this limitations in the claim. It is unclear what this phrase refers to, since it lacks antecedent basis in the claims and there is no explanation in the specification. For the purpose of examination “the greenhouse” will be interpreted as any space used for heating or drying, such as an oven or a drying room.
Claim 1 recites the phrase “packaging of the raw hide in a tank” in lines 2-3.  It is unclear what the packaging refers to and why packaging would happen before processing.  For the purpose of examination, it will be interpreted as placing the raw hide into a tank.
Claim 1 recites multiple percentage values, none of which specify if they are percent by weight, by volume or some other measure.  One of ordinary skill in the art would not be able to follow the method steps of the claims without a clear definition of the meaning of %.  For examination purposes, all uses of % will be interpreted as percent by weight.
Claim 1 recites the phrase “a tank containing a solution of 90% sodium metabisulfite and drinking water, with concentration of 5% of the weight of the raw hide of sodium metabisulfite” in lines 3-4. It is unclear what is the final concentration of the sodium metabisulfite in the tank, 90% sodium metabisulfite and 10% drinking water or sodium metabisulfite present as 5% of the dry weight of the raw hide with any amount of water.  For the purpose of examination, the amount of the sodium metabisulfite will be interpreted as 5% of the dry weight of the raw hide with any amount of water.
Claim 1 recites the phrase “arranged on an easel for separation of head and grupon” in line 7, there is no definition of “head” or “grupon” in the claims or the specification as it pertains to the process of preparing raw hide.  Also, there is no English language dictionary definition of the word “grupon”.  One of ordinary skill in the art would be unable to determine how to complete the method step of “separation of head and grupon” as recited in the claim. For the purpose of examination, it will be interpreted as the fleshed leather is placed to prepare it to enter the machine for dividing or splitting the layers of the animal hide.
Claim 1 recites the phrase “thickness between 22 and 27 lines” in line 9.  However, there is no definition of a measurement of thickness in regards to lines in the claims or the specification.  One of ordinary skill in the art would not know how thick scrapes of 22 to 27 lines are. For the purpose of examination, any thickness of raw scraped animal hide will be seen to fit this limitation. 
Claim 1 recites the phrase “40kg of pressure” in line 10, and kg is a unit of mass not a unit of pressure.  One of ordinary skill in the art would not know how to apply 40 kg of pressure to the raw hide product.  For the purpose of examination, it will be interpreted as any pressure used to press water out of the raw hide.
The term “roughest” in claim 1 line 13 is a relative term which renders the claim indefinite. The term “roughest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill would not be able to determine which side of the processed raw hide should be placed upwards in the method step of claim 1. For the purpose of examination, it will be interpreted that either side of the raw hide can be considered the roughest.
Claim 1 recites the phrase “have their sides cut with the knife, when necessary” in line 14.  The specification does not provide an explanation for how to determine when cutting the sides of the processed raw hide would be necessary, it is unclear if the cutting is necessary for straightening the sides of the processed raw hide roll, for cutting in some sort of pattern, or some other purpose.  For the purposes of examination, it will be interpreted as processed raw hide rolls can be cut or uncut.
Claim 1 recites the phrase “if it is verified that moisture has not been reached” in line 18.  The specification does not provide an explanation of how one would verify the moisture level of the product has been reached.  It is unclear if the moisture level can be determined by visually assessing the processed raw hide product or must the moisture be measured with special instrumentation. For the purpose of examination, it will be interpreted as when the moisture content of the dried processed raw hide product is measured to be above 10 wt% moisture.
Claim 1 recites the phrase “and subsequently wrapped” in line 21.  This follows the method step of packaging the chewable article for dogs into a raffia bag.  It is unclear if there is a second wrapping step or if packaging the chewable article for dogs into the raffia bag can also be considered packaging.  For the purpose of examination, it will be interpreted as when the chewable article for dogs is packaged in any packaging it is also considered wrapped.
 Claim 2 is rejected here as it incorporates all of the claim limitations of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tepper (US 2004/0244721 A1 NON-STAINING, CONTRASTING ANIMAL HIDE PET CHEW AND METHOD OF MAKING SAME) in view of Dog Chews Rawhide (2007 How are rawhide chews made? https://web.archive.org/web/20070312172702/http://www.dogchewsrawhide.com/rawhide-chews-made.htm), Axelrod (US 2018/0168127 A1  RAWHIDE ANIMAL CHEW INCLUDING MICROPORES AND METHOD OF FORMING) and Sweet (LYNETTE ANN-CECIL SWEET, 1981. SHORT TERM PRESERVATION OF CATTLEHIDE FOR FOOD ANO LEATHER USE. East Central Oklahoma State University. Ada, Oklahoma. Master’s Thesis. https://shareok.org/bitstream/handle/11244/34786/Thesis-1981R-S974s.pdf?sequence=1)
Regarding claims 1-2, Tepper teaches a method of making a consumable pet chew for dogs [0002].  The raw hide is obtained from the natural skins of animals subject to: treatment in a processing drum [0058], fleshing in a fleshing machine to remove tissue, and removal of hair by a dehairing machine [0057].  Tepper does not teach use of a pressure fleshing machine for 10 seconds, however it would have been obvious to one of ordinary skill in the art to utilize any commonly known fleshing machine, including a pressure fleshing machine, for an amount of time required to remove excess tissue from the raw animal hide. 
Tepper also teaches the raw hide is also subject to splitting, which is dividing the hide into the inner and outer layers of the hide [0056].  Splitting the hide is considered to meet the claim limitation of “the fleshed leather is arranged on an easel for separation of head and grupon then the division…is carried out in a dividing machine” since the splitting process divides the hide into two layers. As discussed above in the USC 112(b) rejections, arranging the fleshed leather on an easel can be interpreted as preparing the hide for entering a splitting machine as discussed in the USC 112(b) rejection above. Tepper does not teach the dividing/splitting machine “with a rotation speed of 35rpm, and the scrapes with thickness between 22 and 27 lines are obtained”. As discussed above in the USC 112(b) rejections, since the units of 22 and 27 lines are unknown any thickness of the split animal hide is considered to meet the claim limitation.  As to the rotation speed of 35 rpm, it would be obvious to one of ordinary skill in the art to optimize the rotation speed of the splitting/dividing machine in order to minimize damage to the animal hide.
Tepper teaches removal of excess water from the raw hide by pressing the hide between two pinch rollers, this reads on the claim limitation of “then the scraping is dried in a dryer with 40 kg of pressure” because Tepper’s pressing between rollers can be considered drying in a dryer with pressure. As discussed above in the USC 112(b) rejections, any pressure is considered to meet the claim limitation.     
Tepper teaches the animal hide is then cut into strips that are assembled into shapes including retriever rolls and bagels [0066], this meets the claim limitation of “where it is cut into strips, which will be mounted in roll or donut shape” because donuts and bagels have the same shape and the retriever roll is a kind of rolled rawhide product.
 Tepper teaches animal hide strips are joined together into the desired configuration by means of tying, binding, rolling, folding, overlaying, looping, braiding, twisting, wrapping. This meets the claim limitation of “for mounting the rolls, the strips are arranged with the roughest surface upwards, rolled and have their sides cut with the knife, when necessary; for the assembly of the donut, a roll is prepared that is finished with another strip that is wrapped over it, joining its two ends” because one of ordinary skill in the art would have been able to determine that Tepper’s rolling, looping, wrapping and overlaying could be used to make a roll and a donut with a strip wrapped around its two joined ends.  As discussed above in the USC 112(b) rejections, either side of the hide is considered to satisfy the claim limitation of “roughest” and the cutting step is optional.  
Tepper teaches drying the hides in a drying room [0067].  This meets the claim limitation of the processed hides being “taken to the greenhouse for drying” because, as discussed above in the USC 112(b) rejections, any space used for heating or drying, such as an oven or a drying room, meets the claim limitation of drying in the greenhouse.  
Tepper does not disclose the weighing of the rawhide or packaging of raw hide in a tank containing a solution of 90% sodium metabisulfite and drinking water, with concentration of 5% of the weight of the raw hide of sodium metabisulfite, for 1 hour.  Tepper also does not disclose the raw hide stretched on a cutting table equipped with jigs prior to cutting. Tepper also does not disclose the shaped raw hide products are packed on conveyors prior to being taken to the drying location.  Nor does Tepper disclose drying at 90o C for 120 minutes until they reach 10% of moisture, where if 10% moisture is not reached the product is kept at 75o C until moisture of 10% is reached. Tepper also does not disclose that after drying the chewable article for dogs is packed in raffia bags and subsequently wrapped.  
Sweet, also in the field of preservation of animal hides, discloses preservation of animal hides with an aqueous solution of sodium metabisulfite, a biocide, for antimicrobial purposes (page 22, lines 13-16). Sweet further discloses that biocides were required at 3-5% solutions (page 25, lines 17-19) as a percentage based on the weight of the green hide. The claimed concentration of 5% sodium metabisulfite falls within the range of the prior art.  Sweet does not disclose the raw hide in the sodium metabisulfite solution for 1 hour, however it would have been obvious to one of ordinary skill in the art to optimize the amount of time the hide remains in the solution in order to maximize the antimicrobial properties and minimize the damage to the hide from the exposure to the solution. Sweet also does not teach weighing of the hides before making the sodium metabisulfite solution, however it would have been obvious to one of ordinary skill in the art to weigh the raw hides beforehand in order to be able to calculate 5% of weight of the hides in order to make the sodium metabisulfite solution.  
Dog Chews Rawhide, also in the field of dog chews made from animal hides, discloses raw hides are slapped onto special cutting tables and cut with electric knives in to varying shapes including rectangular pieces (strips) (paragraph 5) so they can be rolled and folded into various forms including rolls.  This reads on the claim limitation of the raw hide being placed “on cutting tables, equipped with jigs where it is cut into strips” because being cut with electric knives into various shapes is equivalent to being cut with jigs.  Dog Chews Rawhide also discloses the final shape are placed on trays and carried on carts to drying rooms for drying and subsequently packaged. This reads on the claim limitations of the processed raw hide articles “are packed on conveyors and taken to the greenhouse…for drying” because the being placed on trays and carried on carts can be seen as equivalent to transporting by conveyor as in the instant claim.  Dog Chew Rawhides does not disclose packaging in a raffia bag, however it would have been obvious to one of ordinary skill in the art to choose from any known packaging, including raffia or cellophane wrapping, to contain the final chew product.
  Axelrod, also in the field of animal chew products made from raw hide, discloses stretching the raw hide prior to drying (Claim 12) and drying the hide at 35°C to 80°C for 3-6 days [0024] to a moisture content in the range of 5% to 18% by weight water [0015].  Axelrod does not disclose drying at 90°C for 120 minutes, or further drying at 75°C, however it would have been obvious to one of ordinary skill in the art to increase the temperature of drying in order to shorten the amount of time needed to reach the desired moisture level.  The instantly claimed moisture level of 10% moisture falls within the range disclosed by the prior art.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the dog chew of Tepper with the antimicrobial sodium metabisulfite solution of Sweet, the cutting drying and transporting of Dog Chews Rawhide and the stretching and drying of Axelrod in order to produce a chewable article for dogs with antimicrobial properties that has been dried to a moisture level that reduces the likelihood that mold, bacteria or fungus will grow and contaminate the chew.
 Regarding the order of the method steps in claim 1; Tepper, Sweet, Dog Chews Rawhide and Axelrod do not disclose the same order of steps as claimed in the instant application. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV C).  Given that Tepper, Sweet, Dog Chews Rawhide and Axelrod provides all of the method steps to produce a chewable article for dogs as claimed, the claimed order of steps is not considered to provide unexpected results.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                                                                                                                               Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791